21-30071-hcm Doc#42 Filed 04/15/21 Entered 04/15/21 14:48:46 Main Document Pg 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

    IN RE:                                          §
                                                    §              CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                      §
                                                    §
                                                    §
             Debtor.                                §

          CERTIFICATE OF NO OBJECTION REGARDING FIRST AMENDED
          MOTION TO EMPLOY WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
          AS ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 32)

          The undersigned certifies that as of April 15, 2021 no objection and no request for
   hearing have been filed on the docket of this case or otherwise received by the undersigned
   regarding the above-captioned motion which was filed on March 17, 2020. The latest possible
   day for the filing of an objection and/or request for hearing was April 7, 2020 under 21-day
   notice and April 10, 2020 under 24-day notice.

   Dated: April 15, 2021                 Respectfully submitted:

                                          WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                          By:       /s/ Jeff Carruth
                                                JEFF CARRUTH
                                                State Bar No. 24001846
                                                3030 Matlock Rd., Suite 201
                                                Arlington, Texas 76015
                                                Phone: (713) 341-1158
                                                Facsimile: (866) 666-5322
                                                jcarruth@wkpz.com

                                          ATTORNEYS FOR DEBTOR
                                          THE GATEWAY VENTURES, LLC

                                  CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on April 15, 2021 a true and correct copy of the
   foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
   in this case.
                                                /s/ Jeff Carruth
                                                Jeff Carruth

   CERTIFICATE OF NO OBJECTION REGARDING FIRST AMENDED MOTION TO EMPLOY WEYCER,
   KAPLAN, PULASKI & ZUBER, P.C. AS ATTORNEYS FOR THE DEBTOR (RE: DOCKET NO. 32) — Page 1 of 1
          1945043
